Citation Nr: 0621040	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-15 091A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an extension of a temporary total disability 
rating under the provisions of 38 C.F.R. § 4.30 due to 
convalescence from June 1, 2002 through November 30, 2002 for 
residuals of right knee surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from September 1975 to 
March 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Seattle, 
Washington (RO), which granted a temporary total disability 
rating for service-connected post-operative residuals, 
degenerative joint disease with limitation of motion, of the 
right knee (right knee disability), based on surgery and the 
need for convalescence, from January 2, 2002 through March 
31, 2002.  A 10 percent evaluation was assigned for service-
connected right knee disability effective April 1, 2002.  A 
June 2005 rating decision granted extension of the temporary 
total rating for right knee disability through May 31, 2002, 
with a 20 percent rating effective June 1, 2002.

Although the veteran testified in support of extension of the 
temporary total rating for his service-connected right knee 
disability at a personal hearing before the undersigned 
conducted at the RO in June 2005, it was discovered after the 
hearing that the voice recording equipment did not work and 
that no audio record of the hearing had been made.  However, 
the veteran noted in a statement dated later in June 2005 
that he was willing to allow the undersigned member of the 
Board to make a decision based on his notes taken at the 
hearing.  Additionally, a written summary of the veteran's 
hearing was added to the record in June 2005 based on the 
notes and recollections of the undersigned and the veteran's 
representative.

Although the issue of entitlement to an extension of a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 beginning March 1, 2003 was raised at the veteran's 
June 2005 personal hearing, this issue has not been 
adjudicated by the RO.  Consequently, it is referred to the 
RO for adjudication.





FINDING OF FACT

The evidence of record, taken as a whole, demonstrates that 
the veteran's service-connected right knee disability 
necessitated a period of convalescence for an additional 6 
months, through November 30, 2002.


CONCLUSION OF LAW

The criteria for entitlement to an extension of a total 
disability evaluation based on the need for convalescence for 
the veteran's service-connected right knee disability through 
November 30, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.30 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran underwent right knee surgery in January 2002, 
which consisted of partial medial and lateral meniscectomies 
and chondroplasty of the medial femoral condyle, 
patellofemoral compartment, and lateral tibial plateau, with 
removal of an anterior patellar osteophyte.  The evidence of 
record documents that the veteran had continued difficulty 
with his right knee after the surgery, and he was granted a 
temporary total disability rating for his service-connected 
right knee through May 31, 2002, with a rating of 20 percent 
effective June 1, 2002.  The veteran contends, however, that 
residuals of his right knee surgery warrant an extension of 
the temporary total rating for convalescent purposes through 
November 30, 2002.  The Board notes that a temporary total 
disability rating was assigned for the veteran's service-
connected right knee disability effective November 5, 2002, 
as a result of additional right knee surgery, for which the 
veteran received a temporary 100 percent evaluation beginning 
December 1, 2002, the first day of the month following the 
effective date, through the end of February 2003.  


The veteran's private physician, D.K.K., M.D., who had 
operated on the veteran in January 2002, reported in May 2002 
that the veteran was allowed to return to light duty/part-
time work, with increasing hours as tolerated.  The Board 
notes, however, that Dr. K. concluded in June 2002 that, 
given the veteran's complaints of continued aggravation of 
his knees in a work setting combined with his right knee 
symptomatology, it was his prerogative to pursue disability 
rather than returning to work.  It was reported by Dr. K. in 
July 2002 that the veteran continued to have right knee pain 
and swelling and that he had not obtained significant benefit 
from injections.  Dr. K. said in August 2002 that the 
veteran's right knee was significantly worse than his left 
and that his work status was unchanged.  In September 2002, 
Dr. K. noted that it was reasonable for the veteran to wish 
to undergo additional right knee surgery, despite the 
possibility of permanent quadriceps weakness, in light of the 
poor functioning he currently had in his right knee.

Under 38 C.F.R. § 4.30, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that surgery was performed that 
necessitated at least one month of convalescence.  The total 
rating will be made effective from the date of hospital 
admission or outpatient treatment and continued for a period 
of one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to 38 
C.F.R. § 3.105(e).  Such total ratings will be followed by 
appropriate schedular evaluations.  When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating under this section.  Total 
ratings for convalescence can be extended for periods of one, 
two, or three months beyond the initial three months.  
38 C.F.R. § 4.30 (2005).

The Board finds that, resolving doubt in the veteran's favor, 
an extension of temporary total disability benefits is 
warranted through November 30, 2002.  The original award of 
temporary total disability benefits through May 31, 2002 was 
based on the January 2002 surgery and the veteran's recovery.  
After the surgery, the veteran continued to experience 
problems with his right knee and he continued to seek 
treatment, including injections.  The Board is satisfied that 
the medical evidence demonstrates a continued need for 
convalescence after May 31, 2002, as evidenced by the 
findings of Dr. K., including the notation in August 2002 
that the veteran's right knee was significantly worse than 
his left and the reference in September 2002 to the poor 
functioning of the right knee.  In fact, the veteran's 
continued right knee problems were significant enough to 
warrant additional right knee surgery in November 2002.  
Therefore, the Board finds that the evidence supports 
extension of temporary total disability benefits through 
November 30, 2002.  38 C.F.R. § 4.30(b)(1).  By this 
decision, the Board is essentially granting a 100 percent 
temporary total rating for convalescence from June 1, 2002 
through November 30, 2002, which is the period that a 100 
percent rating had not been assigned by the RO prior to the 
December 1, 2002 effective date for a temporary total rating 
based on right knee surgery in November 2002.   

Because the above Board decision is essentially a complete 
grant of the benefit sought in this appeal, the Board does 
not need to consider the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
In other words, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); see also Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet.App. March 3, 2006).  

The Board would note in passing that although the veteran's 
representative referred at the June 2005 personal hearing to 
the applicability in this case of 38 C.F.R. § 4.43 (2005) 
involving osteomyelitis, the Board finds no current medical 
evidence that the veteran's disability has been complicated 
by osteomyelitis.  





ORDER

Entitlement to an extension of a total disability evaluation 
based on the need for convalescence for the veteran's 
service-connected right knee disability through November 30, 
2002 is granted subject to the controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


